Title: To John Adams from Timothy Pickering, 1 August 1799
From: Pickering, Timothy
To: Adams, John


(Private)
Sir,Philadelphia Augt. 1. 1799.

The day before yesterday I received from Mr. Charles Hall of Northumberland County in this State, a letter concerning a publication by Thomas Cooper, an Englishman, & a connection of Dr. Priestly, addressed to the Readers of the Sunbury and Northumberland Gazette, on the 29th of June. This address has been republished in the Aurora of July 12th which I now inclose.
By Mr. Hall’s information, Cooper was a Barrister in England, and like Dr. Priestly a chymist, and a warm opposition man. Dr. Priestly was at the democratic assembly on the 4th of July, at Northumberland. But what is of most consequence, and demonstrates the Doctor’s want of decency—being an alien—his discontented and turbulent spirit, that will never be quiet under the freest government on earth, is “his industry in getting Mr. Cooper’s address printed in hand-bills and distributed.” This, Mr. Hall adds, “is a circumstance capable of the fullest proof.” Cooper, has taken care to get himself admitted to citizenship: I am sorry for it: for those who are desirous of maintaining our internal tranquillity must wish them both removed from the U. States.
It is near a year since you authorized the expulsion of Genl. Collot and one Sweitzer. Colo. Mentges, who was engaged (while I was at Trenton) in getting information of Sweitzer’s names and conduct, kept me long in suspence; until at length he informed me that Genl. Serrurier was in the country in disguise. I then thought it best not to give an alarm to him by arresting the other two; But after months of suspense while enquiry was making, I was satisfied the information concerning Serrurier was groundless. Then so many months had elapsed, & the session of Congress commenced, when other business pressed, the pursuit of these aliens was overlooked. Colo. Mentges now informs me that Sweitzer is about to embark for Hamburg: But Collot remains, and is deemed as much as ever disposed to do all the mischief in his power. He remains a prisoner of war to the British; and it would seem desirable to compel him to place himself under their jurisdiction, where he could do no harm.
Mr. Létombe not only exercises those services which on the withdrawing of his exequatur he requested permission to render to his fellow citizens in this country, but assumes and uses the title of Consul General of the French Republic—just as he did formerly. He held the purse-strings of the Republic in this country, and paid the bribes ordered by the French minister Adet: the Minister being gone, he is probably vested with powers adequate to the object. With much softness of manners, he is capable of submitting to and doing any thing corruptly which his government should direct.
The reiterated observations that the alien law remains a dead letter—have induced me in this manner top bring the subject under your notice: and waiting the expression of your will, I remain, / most respectfully, sir, / your obedt. servt.
Timothy Pickering
P.S. A prosecution against Duane, editor of the Aurora, has been instituted, on the charge of English secret service money distributed in the U. States: and I have desired Mr. Rawle to examine his news-paper and to institute new prosecutions as often as he offends. This I hope will meet with your approbation.

